Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim objection
Claim 1, “a space (S µm) should read “a space of S µm”. Appropriate correction is required.
Claim 1, “an inter-substrate distance (d µm) should read “an inter-substrate distance of d µm”. Appropriate correction is required.
Claim 9, lime 3, “selected from the group of…and …” is not a proper Markush group or conventional alternative limitation.  Appropriate correction is required.
Claims 9-11, “(…)” should be changed to “wherein…”.  Appropriate correction is required.
Claims 9 and 10, “selected from the group consisting of (a)…, and (b)…, (c)…” should be changed to “selected from the group consisting of (a)…, (b)…, and (c)…”. Appropriate correction is required.
Claim 11, in “a combination of [Uk1 representing …]”, “[ ]’ should be deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 2-4 is rejected as being vague and indefinite when it recites “d is smaller than 3.6 (or S is smaller than 3.4)” and "a value of … is 320 to 360” because the d and the value do not have unit. In the absence of a clear definition of the d and value with a proper unit, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, thus this claim will not be considered in the following prior rejection. (noted: the value of product of maximum d and Δn as recited in the claims 2 and 5 should be 3.6 µm x0.36=1.296). 
Claim 5 is rejected as being vague and indefinite when it recites "Δn is 0.089 to 0.360” because the claim does not clearly define Δn.  In this office action, it is taken that the liquid crystal layer having a refractive index anisotropy Δn value in a range of 0.089 to 0.360.  
Claims 9-10 are rejected as being vague and indefinite when it recites "(a) a 1.4-cyclohexylene group (one –CH2- or two or more non-adjacent –CH2- present in this group may each be substituted with -O- “, because the recitation cause confusing. The recitation require a being a 1,4-cyclohexylene group, however, if one of –CH2- in the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adamovich et al (US 2013/0112952, of record, '952 hereafter).
Regarding claims 1-3, 6, 8 and 12, ‘952 discloses a  liquid crystal display device comprising a first substrate having an electrode A formed thereon, a second substrate having an electrode B formed thereon and being disposed to oppose the first substrate, and a liquid crystal layer with negative dielectric anisotropy disposed between the first substrate and the second substrate and substantially vertically aligned with respect to the first and second substrates when no voltage is applied between electrodes; wherein .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (WO 2018/079333, of record,  English equivalent US 2019/0264108, ‘108 hereafter, is cited in this office action) in view of Sasaki et al (US 2003/0043336, ‘336 hereafter).
Regarding claims 1-3 and 5-12, ‘108 discloses a  liquid crystal display device comprising a first substrate having an electrode A formed thereon, a second substrate having an electrode B formed thereon and being disposed to oppose the first substrate, a liquid crystal layer with negative dielectric anisotropy being disposed between the first substrate and the second substrate and substantially vertically aligned with respect to the first and second substrates when no voltage is applied between electrodes; and no polyimide alignment film is disposed on the substrates; wherein the electrode A is a fishbone pattern having a branched portion (Fig. 1 and 2, [0005]-[0006], [0011], Example 7); wherein the liquid crystal layer has a refractive index anisotropy Δn value being 0.11 and contains one or more compounds satisfying instantly claimed formulae as recited in the present claim 9-11 (Example 7-24, [0385]-[0391]). ‘108 discloses that 

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tsai et al (US 2016/0011471) and Choi et al (US 2011/0242443). Tsai teaches details of a fishbone-like electrode in a LC display device and Choi teaches a display cell having fishbone-like electrode and vertically aligned liquid crystal layer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.